Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Ho on 7/13/2022.

The application has been amended as follows: 

*** BEGIN EXAMINER’S AMENDMENT ***
AMENDMENTS TO THE CLAIMS
1. (Previously Presented) A method for processing snapshots, which is applied to a distributed block storage system, the method comprising: 
acquiring number of read operations and number of read/write operations for data block in the distributed block storage system; 
determining a target snapshot manner based on the number of read operations and the number of read/write operations, wherein the target snapshot manner comprises Copy On Write or Redirect On Write; and 
performing a snapshot operation on the data block in the distributed block storage system based on the target snapshot manner,
wherein the step of determining the target snapshot manner based on the number of read operations and the number of read/write operations comprises:
determining whether a preset parameter value of the number of read operations and the number of read/write operations is larger than or equal to a first preset threshold value, wherein the preset parameter value is a ratio of the number of read operations and the number of read/write operations or a difference between the number of read operations and the number of read/write operations; 
determining the target snapshot manner as Copy On Write, when the preset parameter value of the number of read operations and the number of read/write operations is larger than or equal to the first preset threshold value; and 
determining the target snapshot manner as Redirect On Write, when the preset parameter value of the number of read operations and the number of read/write operations is less than the first preset threshold value, and 
before the step of determining the target snapshot manner as Redirect On Write, the method further comprising: 
determining whether the preset parameter value of the number of read operations and the number of read/write operations is larger than a second preset threshold value, wherein the second preset threshold value is less than the first preset threshold value; 
determining whether a front-end load value is larger than a preset load threshold value, when the preset parameter value of the number of read operations and the number of read/write operations is larger than the second preset threshold value, wherein the front- end load value is a load value of a data server storing the data block; 
determining the target snapshot manner as Copy On Write, when the front-end load value is less than or equal to the preset load threshold value; and 
performing the step of determining the target snapshot manner as Redirect On Write, when the front-end load value is larger than the preset load threshold value or when the preset parameter value of the number of read operations and the number of read/write operations is less than or equal to the second preset threshold value.

2. (Cancelled)

3. (Cancelled)

4. (Previously Presented) The method of claim 1, before the step of performing the snapshot operation on the data block in the distributed block storage system based on the target snapshot manner, further comprising: 
determining whether a present snapshot manner corresponds to the target snapshot manner; and 
switching the present snapshot manner to the target snapshot manner, when the present snapshot manner does not correspond to the target snapshot manner.

5. (Previously Presented) The method of claim 1, wherein the snapshot operation comprises any one of snapshot create operation, read operation, write operation, rollback operation, and snapshot delete operation.

6. (Currently Amended) A distributed block storage system, comprising: 
a processor configured to execute computer-executable instructions comprising:
a data acquiring module configured to acquire number of read operations and number of read/write operations for data block in the distributed block storage system; 
a snapshot manner determining module configured to determine a target snapshot manner based on the number of read operations and the number of read/write operations, wherein the target snapshot manner comprises Copy On Write or Redirect On Write; and 
a processing module configured to perform a snapshot operation on the data block in the distributed block storage system based on the target snapshot manner,
wherein the snapshot manner determining module comprises: 
a first judging unit configured to determine whether a preset parameter value of the number of read operations and the number of read/write operations is larger than or equal to a first preset threshold value, wherein the preset parameter value is a ratio of the number of read operations and the number of read/write operations or a difference between the number of read operations and the number of read/write operations; 
a first determining unit configured to determine the target snapshot manner as Copy On Write, when the preset parameter value of the number of read operations and the number of read/write operations is larger than or equal to the first preset threshold value; and 
a second determining unit configured to determine the target snapshot manner as Redirect On Write, when the preset parameter value of the number of read operations and the number of read/write operations is less than the first preset threshold value, and 
wherein the snapshot manner determining module further comprises: 
a second judging unit configured to determine whether the preset parameter value of the number of read operations and the number of read/write operations is larger than a second preset threshold value, wherein the second preset threshold value is less than the first preset threshold value; 
a third judging unit configured to determine whether a front-end load value is larger than a preset load threshold value, when the preset parameter value of the number of read operations and the number of read/write operations is larger than the second preset threshold value, wherein the front-end load value is a load value of a data server storing the data block; 
a third determining unit configured to determine the target snapshot manner as Copy On Write, when the front-end load value is less than or equal to the preset load threshold value; and 
a performing unit configured to perform a step of determining the target snapshot manner as Redirect On Write, when the front-end load value is larger than the preset load threshold value or when the preset parameter value of the number of read operations and the number of read/write operations is less than or equal to the second preset threshold value.

7. (Cancelled)

8. (Cancelled)

9. (Previously Presented) The distributed block storage system of claim 6, further comprising: 
a determining module configured to determine whether a present snapshot manner corresponds to the target snapshot manner; and 
a switching module configured to switch the present snapshot manner to the target snapshot manner, when the present snapshot manner does not correspond to the target snapshot manner.

10. (Previously Presented) The distributed block storage system of claim 6, wherein the snapshot operation comprises any one of snapshot create operation, read operation, write operation, rollback operation, and snapshot delete operation.

11. (Currently Amended) A non-transitory computer readable medium storing computer executable instructions therein, when the computer executable instructions are executed, performing the method of claim 1.

12. (Previously Presented) The method of claim 1, before the step of performing the snapshot operation on the data block in the distributed block storage system based on the target snapshot manner, further comprising: 
determining whether a present snapshot manner corresponds to the target snapshot manner; and 
switching the present snapshot manner to the target snapshot manner, when the present snapshot manner does not correspond to the target snapshot manner.

13. (Cancelled)

14. (Previously Presented) The method of claim 1, wherein the snapshot operation comprises any one of snapshot create operation, read operation, write operation, rollback operation, and snapshot delete operation.

15. (Cancelled)

16. (Previously Presented) The distributed block storage system of claim 6, further comprising: 
a determining module configured to determine whether a present snapshot manner corresponds to the target snapshot manner; and 
a switching module configured to switch the present snapshot manner to the target snapshot manner, when the present snapshot manner does not correspond to the target snapshot manner.

17. (Cancelled)

18. (Previously Presented) The distributed block storage system of claim 6, wherein the snapshot operation comprises any one of snapshot create operation, read operation, write operation, rollback operation, and snapshot delete operation.

19. (Cancelled)
***END EXAMINER’S AMENDMENT***

Reasons for Allowance
Claims 1, 4-6, 9-12, 14, 16, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims have been found to not be merely an abstract idea as defined under 35 USC 101.  The invention relates to selecting the most appropriate target snapshot manner and as depicted in claim 1, improves the existing technology by selecting snapshots modes in a manner which improves the write performance, rollback performance, and read performance of the data blocks.
Claim 6 and its dependents are not interpreted to invoke 112(f) due to the hardware structure present in the amended claims and as defined in the specification such as supporting paragraph 70 from the applicant specification.
The claims as amended present an method and system for processing snapshots, which is applied to a distributed block storage system, the method comprising: acquiring number of read operations and number of read/write operations for data block in the distributed block storage system; determining a target snapshot manner based on the number of read operations and the number of read/write operations, wherein the target snapshot manner comprises Copy On Write or Redirect On Write; and performing a snapshot operation on the data block in the distributed block storage system based on the target snapshot manner, wherein the step of determining the target snapshot manner based on the number of read operations and the number of read/write operations comprises: determining whether a preset parameter value of the number of read operations and the number of read/write operations is larger than or equal to a first preset threshold value, wherein the preset parameter value is a ratio of the number of read operations and the number of read/write operations or a difference between the number of read operations and the number of read/write operations; determining the target snapshot manner as Copy On Write, when the preset parameter value of the number of read operations and the number of read/write operations is larger than or equal to the first preset threshold value; and determining the target snapshot manner as Redirect On Write, when the preset parameter value of the number of read operations and the number of read/write operations is less than the first preset threshold value, and before the step of determining the target snapshot manner as Redirect On Write, the method further comprising: determining whether the preset parameter value of the number of read operations and the number of read/write operations is larger than a second preset threshold value, wherein the second preset threshold value is less than the first preset threshold value; determining whether a front-end load value is larger than a preset load threshold value, when the preset parameter value of the number of read operations and the number of read/write operations is larger than the second preset threshold value, wherein the front- end load value is a load value of a data server storing the data block; determining the target snapshot manner as Copy On Write, when the front-end load value is less than or equal to the preset load threshold value; and performing the step of determining the target snapshot manner as Redirect On Write, when the front-end load value is larger than the preset load threshold value or when the preset parameter value of the number of read operations and the number of read/write operations is less than or equal to the second preset threshold value.  While selecting different snapshots modes are generally well known in the art, when claimed as a whole, the prior art does not explicitly teach determining the snapshot mode according to the number or read/write operations and front-end load values, how that compares to read operations and various thresholds/ratios, and with different comparisons for Copy On Write as well as Redirect On Write modes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        7/14/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152